Dunn, J.
The defendant presents this case on motion for a new trial. The motion recites the usual grounds.
The action was assumpsit, to recover a balance alleged as due the plaintiff from the defendant, as wages for the personal services of the former, from April 15,1928, to December 8, 1929, the latter date inclusive, at $32.00 per week. Credits aggregated $2,214.00.
The plea was the general issue.
The amount of the verdict was $581.13, apparently all plaintiff sued for, including interest from the date of the writ.
Whether, in a particular case, where the testimony is conflicting, liability has been shown, is generally a question to be determined by the jury. A verdict, which a preponderance of the evidence reasonably supports, is not disturbable on motion.
But where, as here, on the whole record, no weight of evidence, adequate to satisfy the minds of reasonable men, fairly tended to support the jury’s finding, the verdict can not be allowed to stand.

Motion sustained.


Verdict set aside.


New trial granted.